





THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT THERETO OR
(ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED IN
CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS SUCH TRANSFER IN VIOLATION OF ANY
APPLICABLE STATE SECURITIES LAWS.  THIS LEGEND SHALL BE ENDORSED UPON ANY
WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT OR ANY SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF THIS WARRANT.

WARRANT TO PURCHASE COMMON STOCK

OF

FAMOUS UNCLE AL’S HOT DOGS & GRILLE, INC.

This is to certify that, FOR VALUE RECEIVED, JARS FAMILY GROUP,LLC or its
designees or assigns (“Holder”), is entitled to purchase, subject to the
provisions of this Warrant, from FAMOUS UNCLE AL’S HOT DOGS & GRILLE, INC., a
Delaware corporation (the “Company”), ONE MILLION FIVE HUNDRED THOUSAND
(1,500,000) fully paid, validly issued and nonassessable shares of common stock,
$.001 par value, of the Company (“Common Stock”) at a price of $0.40 per share
at any time or from time to time during the seven-year period (the “Exercise
Period”) commencing on December 4, 2007.  The number of shares of Common Stock
to be received upon the exercise of this Warrant and the price to be paid for
each share of Common Stock may be adjusted from time to time as hereinafter set
forth.  The shares of Common Stock deliverable upon such exercise, and as
adjusted from time to time, are hereinafter sometimes referred to as “Warrant
Shares” and the exercise price of a share of Common Stock in effect at any time
and as adjusted from time to time is hereinafter sometimes referred to as the
“Exercise Price.”  

(a)

EXERCISE OF WARRANT; CANCELLATION OF WARRANT.

(1)

This Warrant may be exercised in whole or in part at any time or from time to
time during the Exercise Period; provided, however, that if either such day is a
day on which banking institutions in the State of New York are authorized by law
to close, then on the next succeeding day which shall not be such a day.  

(2)

This Warrant may be exercised by presentation and surrender hereof to the
Company at its principal office with the Purchase Form annexed hereto duly
executed and accompanied by payment of the Exercise Price for the number of
Warrant Shares specified in such form.  As soon as practicable after each such
exercise of this Warrant, but not later than seven (7) days following the
receipt of good and available funds, the Company shall issue and deliver to the
Holder a certificate or certificate for the Warrant Shares issuable upon such
exercise, registered in the name of the Holder or its designee.  If this Warrant
should be





1379350 v1/NY










exercised in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the rights of the
Holder thereof to purchase the balance of the Warrant Shares purchasable
thereunder.  Upon receipt by the Company of this Warrant at its office in proper
form for exercise, the Holder shall be deemed to be the holder of record of the
shares of Common Stock issuable upon such exercise, notwithstanding that the
stock transfer books of the Company shall then be closed or that certificates
representing such shares of Common Stock shall not then be physically delivered
to the Holder.

 (b)

RESERVATION OF SHARES.  The Company shall at all times reserve for issuance
and/or delivery upon exercise of this Warrant such number of shares of its
Common Stock as shall be required for issuance and delivery upon exercise of the
Warrants.

(c)

FRACTIONAL SHARES.  No fractional shares or scrip representing fractional shares
shall be issued upon the exercise of this Warrant.  With respect to any fraction
of a share called for upon any exercise hereof, the Company shall pay to the
Holder an amount in cash equal to such fraction multiplied by the current market
value of the shares of Common Stock, determined as follows:

(1)

If the Common Stock is listed on a national securities exchange or admitted to
unlisted trading privileges on such exchange or listed for trading on the NASDAQ
Global Select Market or the NASDAQ Global Market, the current market value shall
be the last reported sale price of the Common Stock on such exchange or market
on the last business day prior to the date of exercise of this Warrant or if no
such sale is made on such day, the average of the closing bid and asked prices
for such day on such exchange or market; or

(2)

If the Common Stock is not so listed or admitted to unlisted trading privileges,
but is traded on the NASDAQ Capital Market, the current market value shall be
the average of the closing bid and asked prices for such day on such market and
if the Common Stock is not so traded, the current market value shall be the mean
of the last reported bid and asked prices reported by the NASD OTC Bulletin
Board or the Pink Sheets, LLC, as applicable, on the last business day prior to
the date of the exercise of this Warrant; or

(3)

If the Common Stock is not so listed or admitted to unlisted trading privileges
and bid and asked prices are not so reported, the current market value shall be
an amount, not less than book value thereof as at the end of the most recent
fiscal year of the Company ending prior to the date of the exercise of the
Warrant, determined in such reasonable manner as may be prescribed by the Board
of Directors of the Company.

(d)

EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT.  This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other warrants of different denominations entitling the
holder thereof to purchase in the aggregate the same number of shares of Common
Stock purchasable hereunder.   Upon surrender of this Warrant to the Company at
its principal office or at the office of its stock transfer agent, if any, with
the Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be cancelled.  This Warrant may be divided or
combined with other warrants which carry the same rights upon





2

1379350 v1/NY










presentation hereof at the principal office of the Company or at the office of
its stock transfer agent, if any, together with a written notice specifying the
names and denominations in which new Warrants are to be issued and signed by the
Holder hereof.  The term “Warrant” as used herein includes any Warrants into
which this Warrant may be divided or exchanged.  Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnification, and upon surrender and cancellation of this
Warrant, if mutilated, the Company will execute and deliver a new Warrant of
like tenor and date.  Any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company,
whether or not this Warrant so lost, stolen, destroyed, or mutilated shall be at
any time enforceable by anyone.

(e)

RIGHTS OF THE HOLDER.  The Holder shall not, by virtue hereof, be entitled to
any rights of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in the Warrant and are not
enforceable against the Company except to the extent set forth herein.

(f)

ANTI-DILUTION PROVISIONS.  The Exercise Price in effect at any time and the
number and kind of securities purchasable upon the exercise of the Warrants
shall be subject to adjustment from time to time upon the happening of certain
events as follows:




(1)

In case the Company shall hereafter (i) declare a dividend or make a
distribution on its outstanding shares of Common Stock in shares of Common
Stock, (ii) subdivide or reclassify its outstanding shares of Common Stock into
a greater number of shares, or (iii) combine or reclassify its outstanding
shares of Common Stock into a smaller number of shares, the Exercise Price in
effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the price determined by multiplying the Exercise
Price by a fraction, the denominator of which shall be the number of shares of
Common Stock outstanding after giving effect to such action, and the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such action.  Such adjustment shall be made successively whenever any
event listed above shall occur.

(2)

Whenever the Exercise Price payable upon exercise of each Warrant is adjusted
pursuant to Subsection (1) above, the number of Warrant Shares purchasable upon
exercise of this Warrant shall simultaneously be adjusted by multiplying the
number of Warrant Shares initially issuable upon exercise of this Warrant by the
Exercise Price in effect on the date hereof and dividing the product so obtained
by the Exercise Price, as adjusted.

(3)

No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least two cents ($0.02) in such
price; provided, however, that any adjustments which by reason of this
Subsection (3) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment required to be made hereunder.  All
calculations under this Section (f) shall be made to the nearest cent or to the





3

1379350 v1/NY










nearest one-hundredth of a share, as the case may be.  Anything in this
Section (f) to the contrary notwithstanding, the Company shall be entitled, but
shall not be required, to make such changes in the Exercise Price, in addition
to those required by this Section (f), as it shall determine, in its sole
discretion, to be advisable in order that any dividend or distribution in shares
of Common Stock, or any subdivision, reclassification or combination of Common
Stock, hereafter made by the Company shall not result in any Federal income tax
liability to the holders of Common Stock or securities convertible into Common
Stock (including Warrants).

(4)

In the event that at any time, as a result of an adjustment made pursuant to
Subsection (1) above, the Holder of this Warrant thereafter shall become
entitled to receive any shares of the Company, other than Common Stock,
thereafter the number of such other shares so receivable upon exercise of this
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in Subsections (1) to  (4) inclusive above.

(5)

Irrespective of any adjustments in the Exercise Price or the number or kind of
shares purchasable upon exercise of this Warrant, Warrants theretofore or
thereafter issued may continue to express the same price and number and kind of
shares as are stated in the similar Warrants initially issuable pursuant to this
Agreement.

(g)

NOTICES TO WARRANT HOLDERS.  So long as this Warrant shall be outstanding,
(i) if the Company shall pay any dividend or make any distribution upon the
Common Stock or (ii) if the Company shall offer to the holders of Common Stock
for subscription or purchase by them any share of any class or any other rights
or (iii) if any capital reorganization of the Company, reclassification of the
capital stock of the Company, consolidation or merger of the Company with or
into another corporation, sale, lease or transfer of all or substantially all of
the property and assets of the Company to another corporation, or voluntary or
involuntary dissolution, liquidation or winding up of the Company shall be
effected, then in any such case, the Company shall cause to be mailed by
certified mail to the Holder, at least fifteen days prior the date specified in
(x) or (y) below, as the case may be, a notice containing a brief description of
the proposed action and stating the date on which (x) a record is to be taken
for the purpose of such dividend, distribution or rights, or (y) such
reclassification, reorganization, consolidation, merger, conveyance, lease,
dissolution, liquidation or winding up is to take place and the date, if any is
to be fixed, as of which the holders of Common Stock or other securities shall
receive cash or other property deliverable upon such reclassification,
reorganization, consolidation, merger, conveyance, dissolution, liquidation or
winding up.

(h)

RECLASSIFICATION, REORGANIZATION OR MERGER.  In case of any reclassification,
capital reorganization or other change of outstanding shares of Common Stock of
the Company, or in case of any consolidation or merger of the Company with or
into another corporation (other than a merger with a subsidiary in which merger
the Company is the continuing corporation and which does not result in any
reclassification, capital reorganization or other change of outstanding shares
of Common Stock of the class issuable upon exercise of this Warrant) or in case
of any sale, lease or conveyance to another corporation of the property of the





4

1379350 v1/NY










Company as an entirety, the Company shall, as a condition precedent to such
transaction, cause effective provisions to be made so that the Holder shall have
the right thereafter by exercising this Warrant at any time prior to the
expiration of the Warrant, to purchase the kind and amount of shares of stock
and other securities and property receivable upon such reclassification, capital
reorganization and other change, consolidation, merger, sale or conveyance by a
holder of the number of shares of Common Stock which might have been purchased
upon exercise of this Warrant immediately prior to such reclassification,
change, consolidation, merger, sale or conveyance.  Any such provision shall
include provision for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Warrant.  The foregoing
provisions of this Section (h) shall similarly apply to successive
reclassifications, capital reorganizations and changes of shares of Common Stock
and to successive consolidations, mergers, sales or conveyances.  In the event
that in connection with any such capital reorganization or reclassification,
consolidation, merger, sale or conveyance, additional shares of Common Stock
shall be issued in exchange, conversion, substitution or payment, in whole or in
part, for a security of the Company other than Common Stock, any such issue
shall be treated as an issue of Common Stock covered by the provisions of
Subsection (1) of Section (f) hereof.

(i)

REGISTRATION UNDER THE SECURITIES ACT OF 1933.  

(1)

  If the Company shall determine to proceed with the actual preparation and
filing of a registration statement under the Act during the two-year period
commencing on the date hereof in connection with the proposed offer and sale of
any of its securities by it or any of its security holders (other than a
registration statement on Form S-4, S-8 or other limited purpose form), then the
Company will give 20 days prior written notice of its determination to all
record holders of the Warrants and Warrant Shares or their transferees
(collectively, the “Holders”).  Upon the written request from any Holder, the
Company will, except as herein provided, cause all such Warrant Shares to be
included in such registration statement, all to the extent requisite to permit
the sale or other disposition by the prospective seller or sellers of the
Warrant Shares to be so registered; provided, further, that nothing herein shall
prevent the Company from, at any time, abandoning or delaying any registration.
 If any registration pursuant to this Section (i)(1) shall be underwritten in
whole or in part, the Company may require that the Warrant Shares requested for
inclusion by the Holders be included in the underwriting on the same terms and
conditions as the securities otherwise being sold through the underwriters. The
obligation of the Company under this Section (i)(1) is limited to one
registration statement.  If in the good faith judgment of the managing
underwriter of such public offering the inclusion of all of the Warrant Shares
originally covered by a request for registration (the “Requested Stock”) would
reduce the number of shares to be offered by the Company or interfere with the
successful marketing of the shares of stock offered by the Company, the number
of shares of Requested Stock otherwise to be included in the underwritten public
offering may be reduced pro rata (by number of shares) among the holders thereof
requesting such registration or excluded in their entirety if so required by the
underwriter.  To the extent only a portion of the Requested Stock is included in
the underwritten public offering, those shares of Requested Stock which are thus
excluded from the underwritten public offering shall be withheld from the market
by the holders thereof for a period, not to exceed 90 days, which the managing
underwriter reasonably determines is necessary in order to effect the
underwritten public offering.





5

1379350 v1/NY










The Holder may, at its option, request the registration of the Warrant Shares in
a registration statement made by the Company as contemplated by Section (i)(1)
prior to the acquisition of the Warrant Shares upon exercise of the Warrants and
even though the Holder has not given notice of exercise of the Warrants.  The
Holder may thereafter at its option, exercise the Warrants at any time or from
time to time subsequent to the effectiveness under the Act of the registration
statement in which the Warrant Shares were included.

(2)

 The Company will, until such time as the Warrant Shares may be sold under Rule
144 without volume limitation:

(A)

furnish to the Holders participating in such registration and to the
underwriters of the securities being registered such reasonable number of copies
of the registration statement, preliminary prospectus, final prospectus and such
other documents as such underwriters may reasonably request in order to
facilitate the public offering of such securities;

(B)

notify the Holders, promptly after it shall receive notice thereof, of the time
when such registration statement has become effective or a supplement to any
prospectus forming a part of such registration statement has been filed;

(C)

prepare and file with the SEC, promptly upon the request of any Holders, any
amendments or supplements to such registration statement or prospectus which, in
the opinion of counsel for such Holders (and concurred in by counsel for the
Company), is required under the Act or the rules and regulations thereunder in
connection with the distribution of Common Stock by such Holders;

(D)

prepare and promptly file with the SEC and promptly notify such Holders of the
filing of such amendment or supplement to such registration statement or
prospectus as may be necessary to correct any statements or omissions if, at the
time when a prospectus relating to such securities is required to be delivered
under the Act, any event shall have occurred as the result of which any such
prospectus or any other prospectus as then in effect would include an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading; and

(E)

advise the Holders, promptly after it shall receive notice or obtain knowledge
thereof, of the issuance of any stop order by the SEC suspending the
effectiveness of such registration statement or the initiation or threatening of
any proceeding for that purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal if such stop order should
be issued.

The Company may require each Holder of Warrant Shares as to which any
registration is being effected to furnish to the Company such information
regarding the distribution of such Warrant Shares as the Company may from time
to time reasonably request in writing.

(3)

 All fees, costs and expenses of and incidental to the registrations pursuant to
Sections (i)(1) shall be borne by the Company, provided, however, that the
Holders shall bear their pro rata share of the underwriting discount and
commissions and transfer taxes. The fees, costs and expenses of registration to
be borne by the Company as provided above shall include,





6

1379350 v1/NY










without limitation, all registration, filing, and NASD fees, printing expenses,
fees and disbursements of counsel and accountants for the Company, and all legal
fees and disbursements and other expenses of complying with state securities or
blue sky laws of any jurisdictions in which the securities to be offered are to
be registered and qualified (except as provided above).  Fees and disbursements
of counsel and accountants for the Holders and any other expenses incurred by
the Holders not expressly included above shall be borne by the Holders.

(4)

The Company will indemnify and hold harmless each Holder of Warrant Shares which
are included in a registration statement pursuant to the provisions of Section
(i)(1) hereof, its directors and officers, and any underwriter (as defined in
the Act) for such Holder and each person, if any, who controls such Holder or
such underwriter within the meaning of the Act, from and against, and will
reimburse such Holder and each such underwriter and controlling person with
respect to, any and all loss, damage, liability, cost and expense to which such
Holder or any such underwriter or controlling person may become subject under
the Act or otherwise, insofar as such losses, damages, liabilities, costs or
expenses are caused by any untrue statement or alleged untrue statement of any
material fact contained in such registration statement, any prospectus contained
therein or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading; provided, however,
that the Company will not be liable in any such case to the extent that any such
loss, damage, liability, cost or expenses arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Holder, such underwriter
or such controlling person in writing specifically for use in the preparation
thereof.

(5)

Each Holder of Warrant Shares included in a registration pursuant to the
provisions of Section (i)(1) hereof will indemnify and hold harmless the
Company, its directors and officers, any controlling person and any underwriter
from and against, and will reimburse the Company, its directors and officers,
any controlling person and any underwriter with respect to, any and all loss,
damage, liability, cost or expense to which the Company or any controlling
person and/or any underwriter may become subject under the Act or otherwise,
insofar as such losses, damages, liabilities, costs or expenses are caused by
any untrue statement or alleged untrue statement of any material fact contained
in such registration statement, any prospectus contained therein or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was so made in reliance upon and in
strict conformity with written information furnished by or on behalf of such
Holder specifically for use in the preparation thereof.

(6)

Promptly after receipt by an indemnified party pursuant to the provisions of
Sections (i)(4) or (i)(5) of notice of the commencement of any action involving
the subject matter of the foregoing indemnity provisions such indemnified party
will, if a claim thereof is to be made against the indemnifying party pursuant
to the provisions of said Sections (i)(4) or (i)(5), promptly notify the
indemnifying party of the commencement thereof; but the omission to so notify
the indemnifying party will not relieve it from any liability which it may have
to any





7

1379350 v1/NY










indemnified party otherwise than hereunder.  In case such action is brought
against any indemnified party and it notifies the indemnifying party of the
commencement thereof, the indemnifying party shall have the right to participate
in, and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel
satisfactory to such indemnified party, provided, however, if counsel for the
indemnifying party concludes that a single counsel cannot under applicable legal
and ethical considerations, represent both the indemnifying party and the
indemnified party, the indemnified party or parties have the right to select
separate counsel to participate in the defense of such action on behalf of such
indemnified party or parties.  After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party pursuant to the
provisions of said Sections (i)(4) or (i)(5) for any legal or other expense
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation, unless (i) the indemnified
party shall have employed counsel in accordance with the provisions of the
preceding sentence, (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after the notice of the commencement of the action or (iii)
the indemnifying party has authorized the employment of counsel for the
indemnified party at the expense of the indemnifying party.

FAMOUS UNCLE AL’S HOT DOGS & GRILLE, INC.

By:______________

_______________

Name:

Paul Esposito

Title:

Chief Executive Officer and Chief Financial Officer

Dated: as of December 4, 2007





8

1379350 v1/NY










PURCHASE FORM

Dated:________________________

The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing             shares of Common Stock and hereby makes payment
of             in payment of the actual exercise price thereof.




INSTRUCTIONS FOR REGISTRATION OF STOCK

Name:___________________________

(Please typewrite or print in block letters)

Address:__________________________

Signature:_________________________

ASSIGNMENT FORM

FOR VALUE RECEIVED,                                     hereby sells, assigns
and transfers unto

Name:___________________________

(Please typewrite or print in block letters)

Address:__________________________

the right to purchase Common Stock represented by this Warrant to the extent of
        shares as to which such right is exercisable and does hereby irrevocably
constitute and appoint                  Attorney, to transfer the same on the
books of the Company with full power of substitution in the premises.

Date:_____________________________

Signature:_________________________








1379350 v1/NY


